PER CURIAM:
The respondent in this cause was disbarred by judgment of this Court filed October 4, 1967. The Florida Bar v. Jack J. Gold, 203 So.2d 324.
There has now been filed in this cause a Judgment of the Board of Governors of *151The Florida Bar finding that the respondent, Jack J. Gold, subsequent to January 1, 1967, but prior to the date of the judgment of this Court aforesaid and while a member in good standing of The Florida Bar, did misappropriate and convert to his own use the sum of $3,300 received by him from his client, Nathan Kaufman, by reason of the attorney and client relationship existing between the said respondent and his client, Nathan Kaufman.
The Court adjudges the said Jack J. Gold, respondent herein, guilty of the misconduct aforesaid, which has occasioned the loss of $3,300 to Nathan Kaufman, and assesses costs charged against respondent in the amount of $61.00, for which let execution issue.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.